 


110 HR 284 IH: Civilian Prisoner-of-War Medal Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 284 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Davis of Kentucky introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to provide for the issuance of a prisoner-of-war medal to civilian employees of the Federal Government who, during war or under wartime conditions, are taken captive by armed forces or agents of a foreign government hostile to the United States. 
 
 
1.Short titleThis Act may be cited as the Civilian Prisoner-of-War Medal Act of 2007. 
2.Prisoner-of-war medal for civilian employees of the Federal Government 
(a)In generalChapter 45 of title 5, United States Code, is amended by adding at the end the following: 
 
IVMiscellaneous Awards 
4531.Prisoner-of-war medal 
(a)In generalThe President shall issue a prisoner-of-war medal to any person who, while serving as an employee, was forcibly taken prisoner and held captive— 
(1)while serving in a position or otherwise performing functions in support of members of the Armed Forces of the United States that were engaged in an action or military operation or serving with friendly forces under circumstances described in paragraph (1), (2), or (3) of section 1128(a) of title 10, as determined by the President; or 
(2)by foreign armed forces that are hostile to the United States, under circumstances which the President finds to have been comparable to those under which persons have generally been held captive by enemy armed forces during periods of armed conflict.  
(b)DesignThe prisoner-of-war medal shall be of appropriate design, with ribbons and appurtenances. 
(c)Numerical limitationNot more than one prisoner-of-war medal may be issued to a person under this section. However, for each succeeding service that would otherwise justify the issuance of such a medal, the President may issue a suitable device to be worn as the President determines. 
(d)EligibilityFor a person to be eligible for issuance of a prisoner-of-war medal under this section, the person’s conduct must have been honorable for the period of captivity which serves as the basis for the issuance, and such captivity must not have been the result of any willful misconduct on the part of such person. 
(e)Issuance to a representativeIf a person dies before the issuance of a prisoner-of-war medal to which the person is entitled under this section, the medal may be issued to that person’s representative, as designated by the President. 
(f)ReplacementUnder regulations prescribed by the President, a prisoner-of-war medal under this section that is lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was issued may be replaced without charge.
(g)CoordinationNothing in this section shall affect the operation of section 1128 of title 10. . 
(b)Clerical amendmentThe analysis for chapter 45 of title 5, United States Code, is amended by adding at the end the following: 
 
 
Subchapter IV—Miscellaneous Awards 
4531. Prisoner-of-war medal. 
3.Effective dateThe amendments made by this Act shall take effect as of April 6, 1917, and shall apply to persons taken captive on or after that date. 
 
